Citation Nr: 0920580	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  07-34 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The Veteran served on active duty from March 1959 to January 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran testified before the undersigned Veterans Law 
Judge in June 2008. A transcript of the hearing is of record.

This case was remanded by the Board in October 2008 for 
further development and is now ready for disposition.


FINDINGS OF FACT

1.  Bilateral hearing loss and tinnitus were not demonstrated 
during service or for many years thereafter.

2.  The Veteran's currently-diagnosed bilateral hearing loss 
and tinnitus are not causally related to active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1111, 1131, 1132, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159 (as 
amended), 3.303, 3.307(a)(3), 3.309(a) (2008).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1111, 1131, 1132, 5103(a), 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is claiming entitlement to service connection for 
bilateral hearing loss and tinnitus.  For VA purposes, 
hearing impairment is considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2008).

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the threshold for 
normal hearing is from 0 to 20 decibels, and that threshold 
levels of above 20 decibels indicate at least some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Initially, the Board finds that a bilateral hearing loss 
disability for VA compensation purposes has been shown.  A 
November 2008 VA audiological examination report revealed the 
following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
60
60
60
LEFT
20
15
45
55
65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear.

In considering in-service incurrence, the Board notes that 
the service treatment records fail to demonstrate any 
complaints or treatment referable to bilateral hearing loss 
or tinnitus.  Furthermore, the audiometric findings at 
separation from service show no degree of medically 
recognized hearing loss as set forth under Hensley, 5 Vet. 
App. at 157.  Based on the foregoing, the available service 
treatment records do not demonstrate that chronic tinnitus or 
a hearing loss disorder in either ear was incurred in active 
service.  

The Veteran testified that he was exposed to noise in service 
as a result of his periodic duties as a guard on a flight 
line.  Therefore, in giving due consideration to the places, 
types, and circumstances of service, noise exposure is 
conceded.  See 38 U.S.C.A. § 1154(a).  Nevertheless, a grant 
of service connection for either claimed disability is not 
appropriate.  This is because there is no showing that such 
noise exposure resulted in the currently-diagnosed tinnitus 
and/or bilateral hearing loss.

The Veteran testified that he did not seek treatment for 
hearing loss until 2000, over 36 years following discharge 
from active service, when he was told that he was having 
trouble hearing.  VA treatment records show he had his 
initial hearing aid evaluation in 1999.  Subsequent VA 
treatment records diagnosed bilateral hearing loss and 
tinnitus.  In this regard, evidence of a prolonged period 
without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

In addition to the documented post-service treatment records, 
the evidence includes statements from the Veteran asserting 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The Board has weighed the Veteran's statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment for many years following 
active duty discharge and finds any recollections as to 
symptoms experienced in the distant past, made in connection 
with a claim for benefits, to be less probative.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.

The Board has additionally considered whether presumptive 
service connection for bilateral hearing loss is warranted in 
the instant case.  Under 38 C.F.R. § 3.309(a), other organic 
diseases of the nervous system, to include sensorineural 
hearing loss, are regarded as a chronic disease.  However, in 
order for the presumption to operate, such disease must 
become manifest to a degree of 10 percent or more within 1 
year from the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3).  As the evidence of record fails to establish 
any clinical manifestations of hearing loss in either ear 
within the applicable time period, the criteria for 
presumptive service connection on the basis of a chronic 
disease have not been satisfied.

Moreover, the weight of the competent evidence does not 
otherwise show that his bilateral hearing loss or tinnitus 
are causally related to active service.  Notably, in November 
2008, a VA examiner and doctor of audiology, after reviewing 
the Veteran's claims file, determined that tinnitus and 
bilateral hearing loss were not due to noise exposure in the 
military.  

The examiner explained the support for her conclusion:  
audiometric pure tone thresholds were normal at the time of 
separation and there is no scientific basis for delayed-onset 
noise induced hearing loss.  The Board finds this opinion 
highly probative and persuasive as it was provided following 
a review of the pertinent evidence of record and an objective 
audiometric evaluation, and it was accompanied by a rationale 
consistent with the evidence of record.  Moreover, no other 
competent evidence in the claims folder refutes this opinion.  

The Board has also considered the Veteran's statements 
regarding his claim.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  However, 
bilateral hearing loss and tinnitus are not the type of 
disorders that a lay person can provide competent evidence on 
questions of diagnosis or etiology.  See Robinson v. 
Shinseki, 557 F.3d 1355 (2009).

In sum, the Board acknowledges that the Veteran has a current 
bilateral hearing loss disorder and tinnitus.  However, given 
the lack of tinnitus or a chronic hearing disorder in either 
ear noted in service, the absence of identified 
symptomatology for many years after discharge, and the 
competent evidence against the claims, the Board finds that 
equipoise is not shown and the benefit of the doubt rule does 
not apply.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in August 2006 that fully 
addressed all notice elements.  The letter informed him of 
what evidence was required to substantiate the claims and of 
his and VA's respective duties for obtaining evidence.  He 
was also informed of the Dingess notification requirements in 
the August 2006 letter.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO obtained service 
treatment records and VA treatment records identified by the 
Veteran.  

Next, a VA examination and medical opinion was obtained in 
2008.  This examination was adequate for adjudication 
purposes as the examiner had the claims file for review, a 
history was obtained from the Veteran, necessary audiometric 
testing was performed, and a thorough examination was 
conducted.  Therefore, the available records and medical 
evidence have been obtained in order to make an adequate 
determination as to these claims.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


